Order filed May 22, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00168-CR
                                  ____________

                   PEDRO ERNESTO UMANA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1360048

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of (1) State’s Exhibit 1,
Statement of CD; and (2) State’s Exhibit 1-A, DVD-R Defendant’s redacted
statement.
      The clerk of the 351st District Court is directed to deliver to the Clerk of this
court the original of (1) State’s Exhibit 1, Statement of CD; and (2) State’s Exhibit
1-A, DVD-R Defendant’s redacted statement, on or before June 2, 2014. The
Clerk of this court is directed to receive, maintain, and keep safe these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of (1) State’s Exhibit 1, Statement
of CD; and (2) State’s Exhibit 1-A, DVD-R Defendant’s redacted statement, to the
clerk of the 351st District Court.



                                              PER CURIAM